DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wray does not disclose “wherein the first constraint is a first indicator of a confusion matrix and the second constraint is a second indicator of the confusion matrix, wherein the first constraint is different from the second constraint”.
The examiner respectfully disagrees.
In Applicant’s response dated 09/22/2022, in addressing the written description, Applicant first admitted that the indicators of the confusion matrix are well-known in the art. Applicant further indicated that the indicators TNR, TPR and so on described in paragraph [0020] are the first and second constraints as well-known in the art. Applicant further indicated that by merely selecting one the indicator as the first constraint [for example TNR] and another for as the second constraint [for example FNR], the specification discloses “wherein the first constraint is different from the second constraint”. Therefore, from Applicant’s arguments and paragraph [0020] of Applicant’s specification, “wherein the first constraint is a first indicator of a confusion matrix and the second constraint is a second indicator of the confusion matrix” encompasses the indicators of a confusion matrix as well-known in the art; and “wherein the first constraint is different from the second constraint” encompasses merely selecting one of the indicators as the first constraint and selecting another indicator as the second constraint. This what is exactly disclosed by Wray in paragraphs [0023]-[0027]. Note that Kumar already discloses the first and second constraints used in evaluating performance of network models. Wray is used for teaching evaluating performance of network models using constraints which are indicators of confusion matrix. In [0023], Wray discloses the performance of the set of models can be assessed. For example, each class provided by a classifier can include an indication of whether the classification was a true classification (e.g., a true positive TP, a true negative TN, and/or the like) or a false classification (e.g., a false positive FP, a false negative FN, and/or the like). In [0024], Wray discloses the frequency with which a model was correct when predicting the “positive” class, or precision can be used to assess the performance of the model. In some cases, the number of “positive” labels correctly identified by the model, or recall can be used to assess the performance of the model. In some cases, the fraction of predictions that the model correctly predicted, or accuracy can be used to assess the performance of the model. Therefore, the combination of Kumar and Wray discloses “wherein the first constraint is a first indicator of a confusion matrix and the second constraint is a second indicator of the confusion matrix, wherein the first constraint is different from the second constraint”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20200242733 A1) in view of Wray et al (US 20210019662).

As to claim 1, Kumar discloses a training device for a neural network model (FIG. 1), comprising: 
a transceiver (FIG. 1 and [0024]-[0025], transmission and reception via network 160; see [0032]); 
a storage medium, storing a plurality of modules (FIG. 1 and [0032], Server machine 170 including data set generator 172, and server machine 180 including engines 182-186); and 
a processor, coupled to the storage medium and the transceiver, and accessing and executing the plurality of modules (FIG. 1 and [0032], Server machine 170 and server machine 180), wherein the plurality of modules comprise: 
a data collection module (FIG. 1, server machine 170 including data set generator 172), obtaining a data set through the transceiver (FIG. 2 and [0047]-[0048], data inputs 210; FIG. 3 and [0054]-[0055], data set including historical images 342, manufacturing process attributes 34, and image classification 346 obtained at block 310 by data set generator 172 of server machine 170 of FIG. 1); and 
a training module (FIG. 1, server machine 180 including engines 182-186), completing a plurality of artificial intelligence (AI) model trainings according to the data set to generate a plurality of models corresponding to the plurality of AI model trainings respectively (FIG. 3 and [0056], model training (e.g., via training engine 182 of FIG. 1) at block 312 to train multiple models using multiple sets of features of the training set 302 (e.g., a first set of features of the training set 302, a second set of features of the training set 302, etc.); see [0034]), selecting a first model set from the plurality of models according to a first constraint (FIG. 3 and [0057], model validation (e.g., via validation engine 184 of FIG. 1) at block 314 to determine whether one or more of the trained models has an accuracy that meets a threshold accuracy and discard the trained machine learning models that have an accuracy that is below the threshold accuracy; see [0035]), and selecting the neural network model from the first model set according to a second constraint (FIG. 3 and [0058], model selection (e.g., via selection engine 185 of FIG. 1) at block 316 to determine which of the one or more trained models that meet the threshold accuracy has the highest accuracy (e.g., the selected model 308, based on the validating of block 314); see [0035]).
Kumar fails to explicitly disclose wherein the first constraint is a first indicator of a confusion matrix and the second constraint is a second indicator of the confusion matrix, wherein the first constraint is different from the second constraint.
However, Wray teaches wherein the first constraint is a first indicator of a confusion matrix and the second constraint is a second indicator of the confusion matrix, wherein the first constraint is different from the second constraint (see [0023]-[0027], Assessing the performance of the set of models can include determining at least one of precision, recall, accuracy, and optimization function of each model in the set of models; the frequency with which a model was correct when predicting the “positive” class, or precision can be used to assess the performance of the model. In some cases, the number of “positive” labels correctly identified by the model, or recall can be used to assess the performance of the model. In some cases, the fraction of predictions that the model correctly predicted, or accuracy can be used to assess the performance of the model; see equations of precision, recall and accuracy).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kumar using Wray’s teachings to include wherein the first constraint is a first indicator of a confusion matrix and the second constraint is a second indicator of the confusion matrix, wherein the first constraint is different from the second constraint in order to enable assessing multiple models under multiple different constraints and providing an intuitive representation of the performance of the models under the different constraints, the model most appropriate for a given operational constraint can be selected and deployed (Wray; [0020], [0037]).

As to claim 2, Kumar as modified by Wray further discloses wherein the training module selects a second model set from the first model set according to a third constraint and selects the neural network model from the second model set according to the second constraint (FIG. 3 and [0059], model testing (e.g., via testing engine 186 of FIG. 1) at block 318 to test, using the first set of features in the testing set (e.g., manufacturing process attributes 1-10 of runs 81-100), the first trained machine learning model to determine the first trained machine learning model meets a threshold accuracy (e.g., based on the first set of features of the testing set 306)).

As to claim 3, Kumar as modified by Wray further discloses wherein the training module selects the neural network model corresponding to a target condition from the first model set according to the second constraint ([0035] and [0058], selecting the trained machine learning model 190 that has the highest accuracy of the trained machine learning models 190; the accuracy of each of the trained machine learning models 190 is determined based on the corresponding sets of features of the validation set).

As to claim 4, Kumar as modified by Wray further discloses wherein the training module selects the neural network model corresponding to the last iteration among the iterations of AI model training complied with the second constraint from the first model set according to the second constraint (FIG. 3 and [0059], Responsive to accuracy of the selected model 308 not meeting the threshold accuracy (e.g., the selected model 308 is overly fit to the training set 302 and/or validation set 304 and not applicable to other data sets such as the testing set 306), flow continues to block 312 where the system 300 performs model training (e.g., retraining) using different training sets corresponding to different sets of features (e.g., different manufacturing process attributes). Responsive to determining that the selected model 308 has an accuracy that meets a threshold accuracy based on the testing set 306, flow continues to block 320).

As to claim 5, Kumar as modified by Wray further discloses wherein the first constraint and the second constraint are associated with at least one of: a true negative rate (TNR), a true positive rate (TPR), a false negative rate (FNR), a false positive rate (FPR), a minimum error rate, an average error rate, a recall rate, or accuracy (see [0035] and [0058], accuracy).

As to claim 6, Kumar as modified by Wray further discloses wherein the neural network model comprises an autoencoder neural network, a deep learning neural network, a deep residual learning neural network, and a restricted Boltzmann machine neural network, a recursive neural network, or a multilayer perception neural network (see [0037], [0071]).

As to claim 11, Kumar as modified by Wray further discloses further comprising: 
a graphical user interface, coupled to the processor, wherein the processor obtains the first constraint and the second constraint through the graphical user interface (FIG. 1 and [0026]).

As to claims 12-17 and 22, method claims 12-17 and 22 correspond to apparatus claims 1-6 and 11, recite the same features as those recited in claims 1-6 and 11, respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-6 and 11.


Claims 7-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20200242733 A1) in view of Wray et al (US 20210019662) further in view of Bidault (US 20210150696 A1).

As to claim 7, the combination of Kumar and Wray fails to explicitly disclose wherein the data collection module receives defect samples and normal samples through the transceiver and oversamples the defect samples to generate the data set according to the oversampled defect samples and the normal samples.
However, Bidault teaches wherein the data collection module receives defect samples and normal samples through the transceiver and oversamples the defect samples to generate the data set according to the oversampled defect samples and the normal samples (see [0051], [0055]; FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Kumar and Wray using Bidault’s teachings to include wherein the data collection module receives defect samples and normal samples through the transceiver and oversamples the defect samples to generate the data set according to the oversampled defect samples and the normal samples in order to address imbalances in the number of samples of each class and overtraining issues and identify root causes of defects associated with the wafers using neural networks (Bidault; [0048]-[0051]).

As to claim 8, the combination of Kumar, Wray and Bidault further discloses wherein the data set is associated with an appearance of a printed circuit board (Kumar; [0023] and [0028], images (e.g., historical images 142, images 148, etc.) of products (e.g., wafers, semiconductor devices, coatings, etched regions, implanted regions, etc.); and Bidault; [0054], wafer), and the defect samples are associated with at least one of: inclusion of solder mask (S/M), scratch of S/M, pollution of S/M, copper exposure of S/M, uneven printing of S/M, skip printing of S/M, poor developing, board damage of S/M, wetting of S/M, inclusion of S/M organic solderability preservative (OSP), oxidation of S/M OSP, pollution of PAD gold plating, oxidation of PAD gold plating, copper exposure of PAD gold plating, blur text, wetting of PAD or normal (Bidault; FIGS. 2-3, wafer defect maps (WDMs)).

As to claim 9, the combination of Kumar, Wray and Bidault further discloses wherein the data set is associated with an appearance of a semiconductor manufacturing wafer (Kumar; [0023] and [0028], image of wafer); and Bidault; see [0054], wafer), and the defect samples are associated with at least one of: scratch, arrow, particle, discolor, or normal (Bidault; see [0041], [0050]; FIGS. 2-3, wafer defect maps (WDMs)).

As to claims 18-20, method claims 18-20 correspond to apparatus claims 7-9, recite the same features as those recited in claims 7-9, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 7-9.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482